Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Prince on 08/15/22 (who was returning the examiner’s phone call from 08/11/22 regarding a possible examiner’s amendment).

The application has been amended as follows: 

Please cancel claim 40.
Please cancel all withdrawn claims.
Claim 103. Please add the word “thereof” after the word “salt” and before the period which ends the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims and arguments, specifically applicant’s affidavit that was submitted on 04/19/22 have overcome the previous grounds of rejection under 103. Specifically, the affidavit from Qian Chen demonstrates that it would not have been obvious to select 2 CH2 groups bound to a lysine just as in the instantly claimed compound A and expect the structure to form nanotubes, because the claimed chain of 2 CH2 groups and lysine as taught by Webster and Fenniri does not actually form nanotubes on related structures, e.g. TAT which are structurally similar to the claimed AAT/Janus AT bases as are shown in Dr. Chen’s results in the affidavit filed 04/19/22 (See point 7, Supplemental 3) wherein these compounds only differ in the presence of a SMe group in place of the instant NH2. However, this compound does not form nanotubes with the 2 CH2 groups and lysine as in the instantly claimed AAT/Compound A. Thus, contrary to the examiner’s assertion and the prior art it is not just the 2CH2 groups and lysine which are necessary for nanotube formation and as such the instantly claimed compounds and compositions are non-obvious when taken in view of the prior art of record and the previous 103 rejection is hereby withdrawn. A further search disclosed that as discussed in the 103 Asadi is the closest prior art. However, as is argued by applicants Asadi does not teach wherein applicant’s claimed sidechain off of the Janus-AT base bicyclic fused ring system is other than an alkyl chain and Asadi does not teach wherein their compounds form nanotubes only general nanostructures. Applicants affidavit also overcomes this rejection for the reasons discussed above, as such the instantly claimed compounds and compositions are not obvious variants of the prior art of record and applicant’s arguments and affidavit have overcome the 103 rejection of record at this time. As such applicant’s claims 1 and 103 are in condition for allowance and/or allowable at this time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 103 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616